Case 1:21-cv-00203-JTN-SJB ECF No. 22, PagelD.227 Filed 06/09/21 Page 1of 4

UNITED STATES DISTRICT COURT

FILED - KZ
June 9, 2021 4:19 PM

U.S. DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

__ems_ Scanned bytA9 $ fio

WESTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION

NEVIN P. COOPER-KEEL, JD
Plaintiff Pro Se

V.

ALLEGAN COUNTY, et al.,

Case No. 1:21-cv-203

Hon.: Janet T. Neff, and/or
Robert J. Jonker

Mag. Judge.: Sally J. Berens,

 

Defendants.

/
Plaintiff Nevin P. Cooper-Keel, JD Defendant Allegan County
3127 127th Avenue 113 Chestnut Street
Allegan, MI 49010 Allegan, MI 49010
616.329.7077 269.673.0300
Nevincooperkeel@gmail.com bgenetski@allegancounty.org
Defendant Roberts Kengis Defendant Margaret Baker
113 Chestnut Street 113 Chestnut Street
Allegan, MI 49010 Allegan, MI 49010
269.673.0300 269.673.0300
rkengis@allegancounty.org
Defendant Jennifer Kamps Defendant Aimee Kamphuis
113 Chestnut Street 113 Chestnut Street
Allegan, MI 49010 Allegan, MI 49010
269.673.0300 269.673.0300

[

 

OBJECTION TO REPORT AND RECOMMENDATION

Plaintiff states, pursuant to 28 U.S.C. § 636(b)(4)(C):

1. Plaintiff has not been served with any pleadings of the Defendants — other than a

rejection of his request to produce records.

Page 1 of 4
Case 1:21-cv-00203-JTN-SJB ECF No. 22, PagelD.228 Filed 06/09/21 Page 2 of 4

2. Plaintiff would like swift justice on this matter — and an opportunity to amend his
pleadings, as, inter alia, since Plaintiffs initial summons and complaint that was
properly served upon Defendants, Plaintiff has discovered ex parte
communications between Judge Kengis and his Defendant wife in the divorce
case, dating back to December.

3. However, just like the recurring theme in the 48" Circuit Court of Allegan
County, apparently whatever pleadings of Defendant’s that this recommendation
references have been ex parte communications between Defendant’s and This
Court.

4. That is not to say that This Court is responsible for that — since the onus to serve
whatever pleadings have been filed with This Court by Defendants is on
Defendants, not Plaintiff, nor This court.

5. FOC and Judicial personel not knowing, let alone practicing the basic, minimal
standard of their job, as complained of in Plaintiff's initial filing, i.e. things like
the required analysis of custodial environment and Michigan’s 12 statutory best
interest factors to be considered in making an order on custody, is not ‘acting
within their jobs’.

6. Such gross negligence does not fall within the scope of their jobs.

7. Therefore, they are not entitled to judicial immunity.

8. Judicial immunity is an antiquated concept from Monarchical rule, that to the
extent it has been applied in USA, it is incompatible with American
Jurisprudence in a republic.

9. Talk about a recipe for judicial abuse — there’s this restrictive, utopian judicial

cannon that is supposed to be followed by judges that we tell our children about

Page 2 of 4
Case 1:21-cv-00203-JTN-SJB ECF No. 22, PagelD.229 Filed 06/09/21 Page 3 of 4

when they go to bed, but in reality, there is effectively zero enforcement of it by
Michigan’s Judicial Tenure Commission and on top of that, federal courts want to
give “absolute immunity” even for gross negligence.

10. Judges ought to be held to a higher standard of liability than private citizens, if
they want to rule over people’s lives — not an immune standard — which means
no standard at all.

11. Committing perjury, like by Defendant Kamphuis, and Plaintiff has uncovered
what he believes in Judge Kengis’s perjury in his own courtroom, since his initial
complaint in this case, is also not acting within the scope of their jobs.

12. The basis for the notion of judicial immunity, is that nobody would want to do the
job if immunity didn’t exist.

13. Upon information and belief, in Allegan County anyway, the pay for judges is
around $130k/year and the retirement package is 90% of that pay for life for a
judge that served a term and a half.

14. Plenty of qualified people would be willing to do that job.

15. Obviously, given the nature of the judiciary — and the propensity for lawsuits —
some modicum of immunity is appropriate.

16. However, the level of absolute immunity being applied to the extent it shields
gross negligence from any consequence, is too much.

17. Plaintiff would like a chance to get to those arguments, but it would be improper
in many ways, including prejudicing Plaintiff, without first being served with

Defendant’s pleadings.

Page 3 of 4
Case 1:21-cv-00203-JTN-SJB ECF No. 22, PagelD.230 Filed 06/09/21 Page 4 of 4

18. Upon information and belief, Defendant’s have deliberately not served Plaintiff
with their pleadings to obfuscate the judicial process and it shows disregard for
these judicial proceedings.

19. These Defendants have already unduly taken far more from Plaintiff than they
had any business abusing their positions within government to do, and Plaintiff
will not give not these people any further quarter — they should serve Plaintiff
whatever their pleadings are, and then lets proceed.

20. Plaintiff wouldn’t have filed this case but for an earnest wish for justice on these
matters.

21. Since Defendant does not appear interested in defending from Plaintiff's
complaint — indicated by Plaintiff yet to be served with any pleadings of
Defendant’s, he will file another properly motioned request for Default Judgment
to accompany this objection.

22. If This Court wishes not to grant that or set it aside, then Plaintiff would be
interested in having an opportunity to review and respond to any of Defendants’s
pleadings, before a recommendation like this is entered, but that would first
require that Defendants actually serve those pleadings upon Plaintiff.

WHEREFORE, it would be very unfair and improper to proceed with this
recommendation without proper civil procedure and due process having first been
followed, and with Plaintiffs Motion for Default Judgment before this court, that should
be heard by This Court and Plaintiffs Summons and Complaint should have been

answered by Defendants with service upon Plaintiff before this recommendation is
entertained.

Respectfully Submitted,
( 6.8.2021

Nevin

Page 4 of 4
